Case 2:19-cv-09677-AB-JC Document 1 Filed 11/12/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     Daniel Trippiedi,                         Case No.

12            Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14     Dora Maria Baack, in individual           Act; Unruh Civil Rights Act
       and representative capacity as
15     trustee of the Dora Maria Baack
       Trust;
16     Gentani Aper Sushi, LLC, a
       California Limited Liability
17     Company; and Does 1-10,

18               Defendants.

19
20         Plaintiff Daniel Trippiedi complains of Dora Maria Baack, in individual

21   and representative capacity as trustee of the Dora Maria Baack Trust; Gentani

22   Aper Sushi, LLC, a California Limited Liability Company; and Does 1-10

23   (“Defendants”), and alleges as follows:

24
25     PARTIES:

26     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

27   quadriplegic. Plaintiff cannot walk. Plaintiff uses a wheelchair for mobility.

28     2. Defendant Dora Maria Baack, in individual and representative capacity


                                            1

     Complaint
Case 2:19-cv-09677-AB-JC Document 1 Filed 11/12/19 Page 2 of 7 Page ID #:2




 1   as trustee of the Dora Maria Baack Trust, owned the real property located at or
 2   about 21418 Ventura Blvd., Woodland Hills, California, in October 2019.
 3     3. Defendant Dora Maria Baack, in individual and representative capacity
 4   as trustee of the Dora Maria Baack Trust, owns the real property located at or
 5   about 21418 Ventura Blvd., Woodland Hills, California, currently.
 6     4. Defendant Gentani Aper Sushi, LLC owned Brothers Sushi located at or
 7   about 21418 Ventura Blvd., Woodland Hills, California, in October 2019.
 8     5. Defendant      Gentani    Aper   Sushi,   LLC     owns   Brothers    Sushi
 9   (“Restaurant”) located at or about 21418 Ventura Blvd., Woodland Hills,
10   California, currently.
11     6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein,
16   including Does 1 through 10, inclusive, is responsible in some capacity for the
17   events herein alleged, or is a necessary party for obtaining appropriate relief.
18   Plaintiff will seek leave to amend when the true names, capacities,
19   connections, and responsibilities of the Defendants and Does 1 through 10,
20   inclusive, are ascertained.
21
22     JURISDICTION & VENUE:
23     7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26     8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
Case 2:19-cv-09677-AB-JC Document 1 Filed 11/12/19 Page 3 of 7 Page ID #:3




 1   Act, which act expressly incorporates the Americans with Disabilities Act.
 2     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3   founded on the fact that the real property which is the subject of this action is
 4   located in this district and that Plaintiff's cause of action arose in this district.
 5
 6     FACTUAL ALLEGATIONS:
 7     10. Plaintiff went to the Restaurant in October 2019 with the intention to
 8   avail himself of its goods and to assess the business for compliance with the
 9   disability access laws.
10     11. The Restaurant is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
13   to provide accessible paths of travel leading into the Restaurant.
14     13. On information and belief, the defendants currently fail to provide
15   accessible paths of travel leading into the Restaurant.
16     14. Plaintiff personally encountered these barriers.
17     15. By failing to provide accessible facilities, the defendants denied the
18   plaintiff full and equal access.
19     16. The lack of accessible facilities created difficulty and discomfort for the
20   Plaintiff.
21     17. The defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24     18. The barriers identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the
26   Department of Justice as presumably readily achievable to remove and, in fact,
27   these barriers are readily achievable to remove. Moreover, there are numerous
28   alternative accommodations that could be made to provide a greater level of


                                               3

     Complaint
Case 2:19-cv-09677-AB-JC Document 1 Filed 11/12/19 Page 4 of 7 Page ID #:4




 1   access if complete removal were not achievable.
 2     19. Plaintiff will return to the Restaurant to avail himself of its goods and to
 3   determine compliance with the disability access laws once it is represented to
 4   him that the Restaurant and its facilities are accessible. Plaintiff is currently
 5   deterred from doing so because of his knowledge of the existing barriers and
 6   his uncertainty about the existence of yet other barriers on the site. If the
 7   barriers are not removed, the plaintiff will face unlawful and discriminatory
 8   barriers again.
 9     20. Given the obvious and blatant nature of the barriers and violations
10   alleged herein, the plaintiff alleges, on information and belief, that there are
11   other violations and barriers on the site that relate to his disability. Plaintiff will
12   amend the complaint, to provide proper notice regarding the scope of this
13   lawsuit, once he conducts a site inspection. However, please be on notice that
14   the plaintiff seeks to have all barriers related to his disability remedied. See
15   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
16   encounters one barrier at a site, he can sue to have all barriers that relate to his
17   disability removed regardless of whether he personally encountered them).
18
19   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
20   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
21   Defendants.) (42 U.S.C. section 12101, et seq.)
22     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint.
25     22. Under the ADA, it is an act of discrimination to fail to ensure that the
26   privileges, advantages, accommodations, facilities, goods and services of any
27   place of public accommodation is offered on a full and equal basis by anyone
28   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                               4

     Complaint
Case 2:19-cv-09677-AB-JC Document 1 Filed 11/12/19 Page 5 of 7 Page ID #:5




 1   § 12182(a). Discrimination is defined, inter alia, as follows:
 2            a. A failure to make reasonable modifications in policies, practices,
 3                or procedures, when such modifications are necessary to afford
 4                goods,    services,    facilities,   privileges,    advantages,    or
 5                accommodations to individuals with disabilities, unless the
 6                accommodation would work a fundamental alteration of those
 7                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8            b. A failure to remove architectural barriers where such removal is
 9                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10                defined by reference to the ADA Standards.
11            c. A failure to make alterations in such a manner that, to the
12                maximum extent feasible, the altered portions of the facility are
13                readily accessible to and usable by individuals with disabilities,
14                including individuals who use wheelchairs or to ensure that, to the
15                maximum extent feasible, the path of travel to the altered area and
16                the bathrooms, telephones, and drinking fountains serving the
17                altered area, are readily accessible to and usable by individuals
18                with disabilities. 42 U.S.C. § 12183(a)(2).
19     23. When a business provides paths of travel, it must provide accessible
20   paths of travel.
21     24. Here, accessible paths of travel have not been provided.
22     25. The Safe Harbor provisions of the 2010 Standards are not applicable
23   here because the conditions challenged in this lawsuit do not comply with the
24   1991 Standards.
25     26. A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily
27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28     27. Here, the failure to ensure that the accessible facilities were available


                                             5

     Complaint
Case 2:19-cv-09677-AB-JC Document 1 Filed 11/12/19 Page 6 of 7 Page ID #:6




 1   and ready to be used by the plaintiff is a violation of the law.
 2
 3   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 5   Code § 51-53.)
 6      28. Plaintiff repleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 9   that persons with disabilities are entitled to full and equal accommodations,
10   advantages, facilities, privileges, or services in all business establishment of
11   every kind whatsoever within the jurisdiction of the State of California. Cal.
12   Civ. Code §51(b).
13      29. The Unruh Act provides that a violation of the ADA is a violation of the
14   Unruh Act. Cal. Civ. Code, § 51(f).
15      30. Defendants’ acts and omissions, as herein alleged, have violated the
16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17   rights to full and equal use of the accommodations, advantages, facilities,
18   privileges, or services offered.
19      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20   discomfort or embarrassment for the plaintiff, the defendants are also each
21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22   (c).)
23
24             PRAYER:
25             Wherefore, Plaintiff prays that this Court award damages and provide
26   relief as follows:
27           1. For injunctive relief, compelling Defendants to comply with the
28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                              6

     Complaint
Case 2:19-cv-09677-AB-JC Document 1 Filed 11/12/19 Page 7 of 7 Page ID #:7




 1   plaintiff is not invoking section 55 of the California Civil Code and is not
 2   seeking injunctive relief under the Disabled Persons Act at all.
 3       2. Damages under the Unruh Civil Rights Act, which provides for actual
 4   damages and a statutory minimum of $4,000 for each offense.
 5       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 6   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 7
     Dated: November 11, 2019         CENTER FOR DISABILITY ACCESS
 8
 9
10                                    By:
                                      ____________________________________
11
                                             Russell Handy, Esq.
12                                           Attorney for plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
